Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 10, 2019

                                       No. 04-19-00837-CV

            IN THE INTEREST OF K.N.A., J.R.A., K.Y.A., J.C.A, CHILDREN

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018-FLD-001498-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
        The reporter’s record was due on August 5, 2019, but has not been filed. On December
4, 2019, court reporter Ana L. Alcantar filed a notification of late record, notifying this court that
the reporter’s record was not filed when it was originally due because appellant has failed to
request the record in writing. It is therefore ORDERED that appellant provide written proof to
this court within ten (10) days of the date of this order that appellant has requested the court
reporter to prepare the reporter’s record, which request must designate the portions of the
proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). If appellant fails to
respond within the time provided, this court will set a thirty-day deadline for appellant to file her
brief, and the court will consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court